                                                                       Adam M. Swanson                  McCarter & English, LLP
                                                                       Partner                          One Canterbury Green
                                                                       T. 203-399-5928                  201 Broad Street
                                                                       F. 203-399-5803                  Stamford, CT 06901
                                                                       aswanson@mccarter.com            www.mccarter.com

                                                              February 23, 2021
VIA CM/ECF
Honorable Peggy Kuo
US District Court - Eastern District of New York
225 Cadman Plaza E
Brooklyn, NY 11201

Re:     482 Monroe LLC v. Federal National Mortgage Association
        Civil Action No. 1:20-cv-01948-RRM-PK (“Action”)

Dear Judge Kuo:

        We represent Defendant, Federal National Mortgage Association (“Fannie Mae”) in the
referenced Action. We write to respectfully raise a discovery issue to the Court in accordance
with Rule VI(A)(1) of Your Honor’s Individual Practice Rules. Fannie Mae respectfully moves
for a stay of discovery in light of a recent decision from the New York Court of Appeals in
Freedom Mortgage Corporation v. Engel, No. 1, 2021 N.Y. Slip Op. 01090, 2021 WL 623869
(Feb. 18, 2021) (“Engel”).1 In the alternative, if the Court determines a stay of discovery is not
warranted, Fannie Mae respectfully requests an order compelling Plaintiff to produce a
knowledgeable designee for its Rule 30(b)(6) deposition at its expense and pay Fannie Mae the
costs of its February 8th deposition at which the deponent denied remembering most facts.
        Counsel for Fannie Mae has made a good faith effort to resolve the discovery dispute
prior to seeking judicial intervention. At the conclusion of the deposition, Fannie Mae advised
Plaintiff that it would ask to re-open the deposition. Plaintiff responded that it would only re-
open the deposition with a court order. Counsel for Fannie Mae called counsel for Plaintiff on
February 22nd and again on February 23rd, but counsel has not returned the messages left with
staff who indicated that counsel could not take the call because he was in a meeting.

(1)     The Court Should Stay Discovery in Light of Engel
        The recent decision of the New York Court of Appeals in Engel clarifies that Plaintiff’s
pending motion to dismiss should be denied and that Fannie Mae is likely to succeed on the
merits, rendering discovery unnecessary. Pursuant to Fed. R. Civ. Pro. 26(c), the Court may
stay discovery upon a showing of “good cause.” Courts consider factors such as (1) the merit of
the claims and (2) the breadth of discovery versus the burden of responding to it. See Chesney v
Val. Stream Union Free Sch. Dist. No. 24, 236 FRD 113, 115 (EDNY 2006).
       The Engel decision shifts the balance to Fannie Mae because it holds that the mortgage
acceleration on which Plaintiff relies to trigger the foreclosure statute of limitations in this


1
  A copy of the Court of Appeals’ decision in Engel is enclosed as Exhibit A. Fannie Mae also submitted a separate
letter application for supplemental briefing on the pending motion to dismiss.
                                                                                             February 23, 2021
                                                                                                        Page 2
Action was revoked. This is an action to discharge Fannie Mae’s mortgage as time bared,
pursuant to NY RPAPL § 1501(4). Plaintiff claims a 2010 foreclosure action accelerated Fannie
Mae’s mortgage and the mortgage became time-barred in 2016 (See Compl. ¶ 7 and 12-14, ECF
Doc. No. 1-1). The 2010 foreclosure action was voluntarily discontinued (See Exhibit B hereto).
       In Engel, the New York Court of Appeals held that “where the maturity of the debt has
been validly accelerated by commencement of a foreclosure action, the noteholder's voluntary
withdrawal of that action revokes the election to accelerate, absent the noteholder's
contemporaneous statement to the contrary.” Engel, 2021 WL 623869, at *3. Consequently, here
under the rule of Engel, any acceleration caused by the 2010 foreclosure action was revoked
when that action was discontinued.
        This issue is dispositive. 2 As part of its prima facie case, Plaintiff must prove Fannie
Mae’s mortgage is barred by the statute of limitations. See 839 Cliffside Ave. LLC v. Deutsche
Bank Nat'l Tr. Co. for First Franklin Mortg. Loan Tr. 2006-FF3 Mortg. Pass-Through
Certificates, Series 2006-FF3, No. 15-CV-4516 (SIL), 2018 WL 4608198, at *4 (E.D.N.Y. Sept.
25, 2018). Expiry of the statute of limitations turns on acceleration of the mortgage. Engel, 2021
WL 623869, at *2. Since Plaintiff cannot prove that Fannie Mae’s mortgage is barred by the
statute of limitations under the rule of Engel, its claim to discharge the mortgage must fail.

(2)     Plaintiff Should be Required to Designate a Knowledgeable Witness for Deposition
        If the Court orders discovery to proceed, Plaintiff must be ordered to comply with its
obligations under the federal rules. Fannie Mae has been unable to obtain meaningful discovery
from Plaintiff to date because in its Rule 30(b)(6) deposition, Plaintiff’s principal admitted he
made no real effort to prepare and denied knowing or recalling most facts. Fannie Mae,
therefore requests Plaintiff be ordered to produce a witness with knowledge of the facts of this
Action.
        Fannie Mae noticed a Rule 30(b)(6) deposition of Plaintiff, identifying 13 topics for
inquiry. (See Exhibit C). A party responding to a Rule 30(b)(6) deposition notice must produce
and prepare a witness to respond to questions within the scope of inquiry set out in the deposition
notice. See Fed. R. Civ. P. 30(b)(6). Plaintiff had an obligation to prepare its designee in a way
that he is able “to give complete, knowledgeable and binding answers” on its behalf. Rubie's
Costume Co. v. Kangaroo Mfg., No. CV166517SJFAKY, 2018 WL 4558405, at *12 (EDNY
Sep. 21, 2018). Plaintiff did not adequately prepare its designee.
        On February 9, 2020, Fannie Mae conducted the deposition of Plaintiff’s Designee, Oz
Rabinovitz. A copy of the transcript of Mr. Rabinovit’z deposition is annexed as Exhibit D
(“Tr.”). When asked about preparation, Mr. Rabinovitz admitted he did not prepare at all:
        Q.       Mr. Rabinovitz, what did you do to prepare for your deposition today, sir?
                 …
        A.       I went over my notes. Nothing, nothing in particular.
        Q.       What types of notes do you have, Mr. Rabinovitz?


2
 To date, Fannie Mae has relied upon its rights under New York CPLR § 205, the “savings statute” in its defense.
Fannie Mae does not waive its rights under CPLR § 205.
                                                                                                 February 23, 2021
                                                                                                            Page 3
         A.       I memorized, went over the information.
         Q.       All in your head, sir, or were these notes written on paper?
         A.       Mainly my head.
         Q.       Do you have any notes written on paper, Mr. Rabinovitz?
         A.       No.
         Q.       Did you speak with anyone other than your attorney to prepare for your
                  deposition today, Mr. Rabinovitz?
         A.       No.
         (Tr., at p. 16:2-16:23.)
     During his deposition, Mr. Rabinovitz repeatedly indicated he “did not know” or “did not
remember” answers to questions. Mr. Rabinovitz used the phrase “I do not know”, “I do not
remember” or “I don’t recall” over three hundred times.3 For example:
         Q.       Mr. Rabinovitz, how many properties do you own?
         A.       I don't remember.
         Q.       Is it more than one?
         A.       I don't remember.
                  …
         Q.       Do you manage real estate, Mr. Rabinovitz?
         A.       I don't remember.
         Q.       Do you own any companies other than 482 Monroe LLC?
         A.       Own? I don't remember.
         (Tr., at p. 35:10-36:6.)
        Under Rule 37(d), failure to provide a knowledgeable 30(b)(6) witness is “tantamount to
a failure to appear.” Meyer Corp. U.S. v. Alfay Designs, Inc., No. CV 2010 3647 (CBA)(MDG),
2012 WL 3536987, at *9 (E.D.N.Y. Aug. 13, 2012). Sanctions may be imposed where
“inadequacies in a deponent's testimony [are] egregious and not merely lacking in desired
specificity in discrete areas." Id.

(3)      Conclusion
       For the foregoing reasons, Fannie Mae requests that the Court stay discovery, but if the
Court determines discovery ought to proceed, Fannie Mae asks for an order compelling Plaintiff
to produce a knowledgeable and properly prepared designee for its Rule 30(b)(6) deposition at its
expense and award Fannie Mae costs for its February 9, 2020 deposition.

                                                                Respectfully submitted,
                                                                /s/ Adam M. Swanson
Cc:      All counsel of record (via ECF)




3
 See, e.g. Tr., at pp. 14:23; 15:8; 15:10; 15:17; 15:20; 24:23; 25:2; 27:23; 32:2; 32:5; 33:5; 33:9; 33:12; 33:17;
33:19 and 35:12-24.)
